United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2225
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  Julius Malik Heard

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: April 13, 2018
                                Filed: June 28, 2018
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Julius Heard appeals his 71-month sentence imposed by the district court1 after
he pleaded guilty to being a felon in possession of a firearm, arguing that the district

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
court erred in denying a downward departure based on overstatement of Heard’s
criminal history.

       Having reviewed the record, we conclude that we lack authority to review the
district court’s denial of a downward departure under U.S.S.G. § 4A1.3(b)(1) because
the district court was aware of its authority to depart, and Heard does not contend that
the district court had any unconstitutional motive. See United States v. Johnson, 517
F.3d 1020, 1023 (8th Cir. 2008) (“We will generally not review a decision not to
grant a downward departure unless the district court had an unconstitutional motive
or erroneously thought that it was without authority to grant the departure.”).

      Accordingly, we affirm the judgment of the district court.

                        ______________________________




                                          -2-